Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, “um” should be “μm”.
Paragraphs [0013] and [0014] teach the percentage of Cd in the quantum dots, but it is unclear if the disclosed percentages are based on weight or moles.
Paragraph [0016] refers to “the material”, but there is no material discussed in the previous paragraphs. It is wondered if applicants meant “the binder” in this paragraph and if so, this pargraph should be amended to correct this issue.   
Paragraph [0035] teaches specially treating the quantum dots to improve the ability of resisting environmental damage caused by water and oxygen, but this process is not disclosed. Paragraph [0044] teaches preforming a process on the quantum dots, but the process is not disclosed. Pargraph [0058] and figure 4 also teach preforming a process on the quantum dots  to enable the quantum dots to be water and oxygen resistant. Thus it is unclear what are these discussed processes. 
Paragraph [0037] states the concentration of quantum dots in the film can be from 0.1-20%, but paragraphs [0038] and [0039] teach the lower limit of the concentration of quantum dots in the film is 0.05%. Thus it is unclear which lower limit is the lower applicants intended to teach 0.1 or 0.05. In addition, it is unclear if the disclosed percentages in the paragraphs are based on weight or moles. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 11 and 13-17 is not found in the specification.
The specification only teaches the subject matter of claims 10 and 12. There is no teaching in the specification that the disclosed optical film has the composition or structure of claims 11 and 13-17 nor is that any indication in the specification that the disclosed quantum dot film and the disclosed optical film have the same the composition or structure. 
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  In these claims,   “um” should be “μm”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 teaches the quantum dot layer has a first major surface comprising a structured surface. The specification teaches, in paragraphs  [0017] and [0042] teach the quantum dot layer has a first major surface and a second major surface where both surfaces comprise a structured surface. Claim 9 is silent as to any other surface of the film and thus has a different structure than that disclosed in the specification. The claimed single structured surface embodiment is not disclosed in the specification and thus this claimed film embodiment is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 and 10-17 are indefinite since it is unclear how the optical film of claims 10-17 and the quantum dot film of claims 1-8 are different from each other in that both films have the same composition and structure. 
Claims 5, 6, 14 and 15 are indefinite as to what the claimed percentages are based upon, weight or moles. 
Claim 18 is indefinite as to what is the process used to enable  the quantum dots to be water and oxygen resistant. There is no process disclosed in the specification and thus the scope of the claim is indefinite since it is unclear what process or processes applicants’ regards as part of the claimed process.
Claims 19 and 20 are indefinite due to the use of the phrases “micro-twin screw extruder nano-dispersion process technology” and “co-extrusion and biaxial stretching technology”. It is unclear applicants are claiming specific processes using specific apparatus such as a micro-twin screw extruder and an apparatus which both coextruded and biaxial stretches a film or if applicants are claiming generic processes where the results of the process would be that resulting from the claimed technologies, such as nano-dispersing and a process of co-extruding a film and bi-axially stretching it either simultaneously with the co-extrusion process or after the co-extrusion process. 
Claim 20 is indefinite since it teaches the process of claim 18 forms a PET quantum dot optical film, but there is no teaching in either claim 18 or 20 that the binder of claim 18 is PET. Furthermore the claimed process of claim 20 is unclear since it teaches using a co-extrusion and biaxial stretching technology to form an optical film but is it unclear how this  co-extrusion and biaxial stretching technology relates to the step of claim 18 for forming a quantum-dot layer. It is unclear if the layer is formed and then this film is used in a co-extrusion and biaxial stretching technology to from an optical film or if the claimed co-extrusion and biaxial stretching technology forms the layer of claim 18 and the layer and optical film are the same. The specification implies that the co-extrusion and biaxial stretching technology forms the layer of claim 18 and the layer and optical film are the same.
Claim Interpretation
The Examiner is giving the claim limitation “quantum dot capable of being water-resistant and oxygen-resistant” of claims 1-17 its broadest most reasonable interpretation, based on the teachings in the specification, which is that the claimed quantum dots are any quantum dots which can be made water-resistant and oxygen-resistant. Thus the claimed quantum dots read on all quantum dots since all quantum dots can be made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. 
The process of claim 18 which enables the quantum dots to be water and oxygen resistant is being interpreted to read on any process which enables the quantum dots to be water and oxygen resistant. This is the broadest most reasonable interpretation of this process, especially since the specification does not teach any specific process for enabling the quantum dots to be water and oxygen resistant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9-12, 14, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-18 of copending Application No. 17/078,082(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the quantum-dot optical film claimed in claims 12 and 15-18 of the copending application has the same structure and composition as claims 1-3, 5, 6, 9-12, 14 and 15 in that there is no barrier layer disposed over the claimed quantum dot layer and the taught prisms dispersed over the quantum dot layer in the copending claims reads upon the structured surface of claim 9 in this application. 
The process of copending claim 18 suggests that of claim 18 in his application since the first two claimed steps in the copending claim is the same as in claim 18 of this application and the use of “comprising” in claim 18 in this application allows for the step of disposing a plurality of prisms layer of copending claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 8, 10, 12-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 11 of copending Application No. 1/078,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of the teachings of claims 1 and 11 suggest the quantum dot film and the optical film claimed in this application. One of ordinary skill in the art would realize that the quantum dots in the quantum dot layer copending claims 5-8 can be those of copending claim 11 and thus suggesting the films of claims 3-6, 8, 12-15 and 17 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 10, 11, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-114846.
The translation for this reference teaches a transparent substrate sheet, which reads upon the claimed optical film, comprising a quantum-dot layer. The taught quantum dot layer comprising a resin binder comprising a plurality of coated semiconductor nanoparticles, or quantum dots. The taught coating prevents deterioration of the nanoparticles due to oxygen or moisture and thus the taught quantum dots are capable of being water-resistant and oxygen-resistant. The reference teaches coating the quantum dots with a translucent coating layer, which reads upon the claimed preforming a process on a plurality of quantum dots for enabling the dots to be water-resistant and oxygen-resistant in claim 18; mixing the coated quantum dots in a resin to form a coating composition and then forming a sheet from this coating composition. This reads upon the claimed forming a quantum-dot layer  step of claim 18. The taught transparent substrate sheet can either be in the form of a film comprising a resin binder comprising a plurality of coated semiconductor nanoparticles, which reads upon the claimed quantum-dot film and the claimed optical film.  The taught transparent substrate sheet does not contain a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The examples teach a transparent substrate sheet comprising about 18 wt% coated quantum dots in cellulose triacetate, where the sheet has a thickness of 100 microns. This thickness falls within the claimed ranges and the taught percentage of quantum dots fall within the claimed range. The reference anticipates the claimed quantum-dot film, optical film and claimed process for forming a quantum-dot film. 
Claims 1, 2, 4-6, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109535665.
	The translation for tis reference shows it teaches producing a quantum dot polymer composite material of a plurality of quantum dots in a polymer binder. The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. The taught composite can be in the form of a film where polymer binder can be polyethylene phthalate, which reads upon the claims 1, 4 and 8. The composite can also be in the form of a wavelength converting layer, which is an optical film and thus reads upon the optical film of claim 10. The examples teach the amount of quantum dots in the binder is 0.5% and 2%, both of which fall within the claimed ranges. The taught film and wavelength conversion layer do not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The reference anticipates the claimed films. 
Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent application publication 2008/0041542.
	This reference teaches a quantum-dot film comprising  a plurality of CdSe/ZnS quantum dots dispersed in cellulose triacetate having a thickness of 0.05 mm, or 50 microns (para 62-63 and 73-74). The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. The taught thickness falls within the claimed range. The taught film does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The taught film anticipates the claimed film.
Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2013/0075692.
This reference teaches a light emitting layer, which reads on an optical film, comprising a plurality of light emitting particles dispersed in a host matrix material, or binder. Each of the  taught light emitting particles comprises a plurality of semiconductor nanoparticles, or quantum dots, within a polymeric, glass or silica encapsulation medium. Thus the taught light emitting layer reads upon quantum dot films. The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. The taught layer does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The reference teaches the claimed films. 
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent application publication 2016/0025918.
	This reference teaches an optical sheet comprising a wavelength conversion diffusion sheet having a first prism sheet on the major surfaces of the wavelength conversion diffusion sheet (para 42-43, 102). The wavelength conversion diffusion sheet comprises a host layer and a plurality of wavelength convention particles and a plurality of optical path change particles dispersed in the host layer (para 51-53). The taught host layer reads upon the claimed binder. The taught plurality of wavelength convention particles are quantum dots (para 85) and the taught plurality of optical path change particles scatter or diffuse the incident layer that is applied to the wavelength conversion diffusion layer, and thus read upon the claimed diffusing particles. The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. The taught wavelength conversion diffusion sheet reads upon the claimed quantum-dot film and the optical film and the taught first prism sheet reads upon the claimed structured surface. The taught layer does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The reference anticipates the claimed films. 
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent application publication 2019/0044034.
	This reference teaches an extruded polymer layer comprising stabilized quantum dots in a polymer binder. The teachings that the quantum dots are stabilized, which the reference defines as being air (or oxygen) and/or water resistant (para 37), means that the taught quantum dots are capable of being made water-resistant and oxygen-resistant. The reference teaches the extruded layer does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen (para 37 and 109) and can be used in the same applications as conventional quantum dots films, which is as an optical film. Thus the reference anticipates the claimed quantum-dot film and optical film.
Claims 1, 2, 5-7, 10, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/078135.
	U.S. patent application publication 2021/0189230 is the national stage application and thus the English translation for WO 2019/078135.
	This reference teaches a quantum-dot resin sheet or film and wavelength conversion members comprising a quantum-dot resin sheet or film, where at least one layer of the sheet or film comprises quantum dots dispersed in a resin, which reads upon the claimed binder. The amount of quantum dots in the entire sheet is 0.05-1.4%, which falls within the claimed ranges. The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. Example 17 teaches a quantum-dot resin sheet, that does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen, where each layer of the sheet contains quantum dots. This sheet can act as an optical film as taught in paragraph [0021]. The total amount of quantum dots in the exemplified sheet is 1.22 %, which falls within the claimed range and the thickness of the exemplified sheet is 140 microns, which falls within the claimed range. The reference teaches the claimed films.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-114846.
As discussed above, this reference teaches the claimed quantum-dot film and optical film. The reference teaches the resin for forming comprising a plurality of coated semiconductor nanoparticles can be polyethylene phthalate, polycarbonate, polyethylene naphtholate, cellulose triacetate or polyacrylate, which are e claimed binders. The reference teaches the amount of quantum dots in the taught sheet is 1-60 mass%, which overlaps the claimed amounts. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the transparent sheet has a thickness of 150-1000 microns, preferably 200-500 microns, both of which overlap the claimed thickness. The reference suggests the claimed films. 
Claims 1, 2, 4, 8, 10, 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0075692.
	This reference teaches a light emitting layer, which reads on an optical film, comprising a plurality of light emitting particles dispersed in a host matrix material, or binder. Each of the  taught light emitting particles comprises a plurality of semiconductor nanoparticles, or quantum dots, within a polymeric, glass or silica encapsulation medium. Thus the taught light emitting layer reads upon quantum dot films. The taught quantum dots read upon those claimed since all quantum dots capable of being made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. The host matrix material can be polyacrylate, polycarbonate,  or PET  (para 41). Paragraph [0060] suggests the encapsulation medium of the taught light emitting particles, or quantum dot containing beads, enables the taught quantum dots to be water-resistant and oxygen resistant. The reference teaches producing the taught layers by encapsulating the taught quantum dots in the encapsulating medium to form quantum dot containing beads, which suggests the first step of claim 18; and then dispersing these beads in the host matrix material, which reads upon  the second step of claim 18. Paragraphs [0113]-[0124] teaches to coat the beads with a protective barrier composition which makes the beads water and oxygen resistant. Thus the reference suggests encapsulating the taught quantum dots in the encapsulating medium to form quantum dot containing beads and then coating the beads with a protective barrier layer which makes the beads, and the quantum dots therein, water-resistant and oxygen-resistant. This process also reads upon the first step of claim 18. The taught layer does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The reference suggests the claimed films and process. 
Claims 3, 4, 8, 9, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0044034.
As discussed above, this reference teaches an extruded polymer layer comprising stabilized quantum dots in a polymer binder and an optical film of this extruded polymer layer. The teachings that the quantum dots are stabilized, which the reference defines as being air (or oxygen) and/or water resistant (para 37), means that the taught quantum dots are capable of being made water-resistant and oxygen-resistant. Paragraph [0036] teaches at least one of the surfaces of the layer, which are the major surfaces of the layer, can be textured, which suggests to one of ordinary skill in the art that at least one of the major surfaces of the layer has a structured surface. Paragraph [0059] teaches the polymer can be polycarbonate, polyethylene terephthalate or polyethylene naphtholate and paragraph [0060] teaches the layer can contain scattering, or diffusing, particles. Thus the reference suggests the films of claims 3, 4, 8,9, 13 and 17.
The reference teaches producing the taught extruded layer by stabilizing the taught quantum dots, which means the taught dots can be made water and oxygen resistant (para 37) by encapsulating the quant dots which forms a barrier layer on the quantum dots and thus makes them water and oxygen resistant. This process reads upon the first step of claim 18. The reference teaches dry blending the stabilized quantum dots and the binder, which can be polyethylene terephthalate, in an screw extruder so as to disperse the quantum dots in polyethylene terephthalate. The specification teaches this taught process is the claimed “micro-twin screw extruder nano-dispersion process technology” of claim 19  in that the taught process form a nanodispersion of the quantum dots in polyethylene terephthalate (para 63-65). The reference then teaches and suggests, in pargraph [0067], the quantum dot and polyethylene terephthalate mixture is extruded and subjected to biaxial orientation, or stretching. This process reads upon the process of claim 20. The reference suggests the process of claims 18-20.
Claims 2, 4-8, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/078135.
	As stated above, this reference teaches a quantum-dot resin sheet or film and wavelength conversion members comprising a quantum-dot resin sheet or film, where at least one layer of the sheet or film comprises quantum dots dispersed in a resin, which reads upon the claimed binder. This reference teaches the sheet can be composed of multiple layers which each layer comprises a plurality of quantum dots (para 94 and example 17) and teaches the total thickness of the sheet is 50-500 microns (para 18. Thus the reference teaches sheets and wavelength convertors where the total sheet contains quantum dots and having  a thickness of 50-500 microns, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Paragraph [0072] teaches the binder of the sheet can be polycarbonate or polyethylene terephthalate. Paragraphs [0080], [0083] and the examples teach sheets that does not have a barrier layer disposed over the substrate for protecting the quantum dots from water or oxygen. The reference suggests the claimed films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/13/22